Citation Nr: 1432971	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-47 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1999.

These matters initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  In March 2011 and April 2013, the Board remanded the claims.  For the reasons indicated below, the agency of original jurisdiction (AOJ) complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  In the June 2014 post remand brief, the Veteran's representative waived initial AOJ review of any evidence received after the most recent, June 2013 supplemental statement of the case.


FINDINGS OF FACT

1.  A lung disability did not manifest in service or for many years thereafter, and current lung disability is unrelated to service.

2.  Asthma did not manifest in service or for many years thereafter, and current asthma is unrelated to service.

3.  Hypertension did not manifest in service or within the one year presumptive period, and current hypertension is unrelated to service.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.
 
3.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the claims being decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claims were most recently readjudicated in June 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims and affording VA examinations.  Pursuant to the Board's April 2013 remand, a new VA examination was conducted.  For the reasons indicated below, the examination was adequate to decide the claims and the AOJ therefore complied with the Board's remand instructions and its duty to assist.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.

Analysis

Applicable Legal Principles

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertension is a chronic disease while the diagnosed lung disabilities and asthma are not.  38 C.F.R. § 3.303(b) is therefore not applicable to the claims relating to the latter two disorders.  Consideration of continuity of symptomatology is required only where a condition noted during service or in the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Lung Disability and Asthma

The service treatment records reflect that the Veteran reported in February 1989 that he had been coughing productively for seven months.  It was indicated he was a smoker.  An examination showed the lungs were clear to auscultation.  The lungs were abnormal on a retention examination in February 1994.  Bilateral inspiratory rales were noted.  The Veteran complained of sharp right anterior chest pain for 48 hours in March 1999.  The chest pain was associated with diaphoresis, but there was no shortness of breath.  The lungs were clear on examination.  The assessment was atypical chest pain.

On the June 1999 separation examination, the lungs and chest were normal.  A chest X-ray revealed calcified granulomas in both upper lungs, but no acute process was identified.  The Veteran indicated in the separation report of medical history that he had pain or pressure in the chest and a chronic cough on a report of medical history. 

Post service, it was concluded following a sleep study at a VA facility in November 2006 that the Veteran had upper airway resistance syndrome.  The Veteran was seen in July 2007 with a productive cough.  The assessments were bronchitis, history of asthma/chronic obstructive pulmonary disease, stable interstitial lung disease, history of pneumonia, and non-specific interstitial pneumonitis.  On VA hospitalization in October 2007, the diagnoses were acute bronchitis and interstitial lung disease.  

Most recently, on the June 2013 VA examination, the Veteran was diagnosed with asthma and interstitial lung disease and pneumonitis.  As the Veteran has met the current disability requirement and there were in-service respiratory symptoms, the dispositive issue is whether there is a relationship between the current disabilities and the in-service symptoms.  On the June 2013 VA examination, after reviewing the claims file and examining the Veteran, the examiner wrote, "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In the rationale section, the examiner listed the in-service complaints and noted there were no diagnoses, and listed the post service symptoms, noting that asthma was first diagnosed in 2005 and interstitial lung disease in 2007, with dyspnea on exertion one year prior.  Although the examiner's opinion was not a model of clarity, his conclusion that the interstitial lung disease and asthma were not likely incurred in or caused by the in-service injury, event, or illness, given his review and comments on all of the relevant evidence, reflected his opinion that this evidence reflected a lack of nexus between the current lung disabilities and asthma and service to include respiratory symptoms.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Thus, the June 2013 VA examiner's opinion is entitled to some probative weight.  Moreover, there is no contrary medical opinion in the evidence of record.

In his written statements and Board hearing testimony, the Veteran indicated that he had respiratory symptoms in service, was still having problems breathing when he left service, and sought treatment during which physicians told him that there was something other than cancer growing on his lungs, which came from "gas chambers and stuff like that."  See Board Hearing Transcript, at 5-7.  The Veteran is competent to report his own observations as well as a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the specific opinion of the June 2013 VA examiner, which took account of the in-service and post service symptoms, is of greater probative weight than the general opinions reported by the Veteran as well as his own lay testimony, even assuming exposure to gas chamber testing during service.  The weight of the competent evidence is thus against a relationship between current lung disabilities and asthma and service.

Hypertension

Under VA regulations, hypertension is generally found to exist when diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension is generally found to exist when systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

There were multiple blood pressure readings recorded in service.  On the June 1999 retirement examination, blood pressure was 130/74.  On the separation report of medical history, the Veteran indicated that he did not have and had never had high or low blood pressure.  A subsequent blood pressure reading in July 1999 was 132/90.  None of the other diastolic or systolic blood pressure readings during service met the definition in 38 C.F.R. § 4.104.  The Veteran has been diagnosed with hypertension and claims it is related to service.  He also stated during the Board hearing that he had episodes of dizziness and high blood pressure in service, see Board Hearing transcript, at 10-11, and stated on the June 2013 VA examination that he had been diagnosed with hypertension during service in 1994.

After reviewing the claims file and examining the Veteran, the VA examiner wrote, "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness," and, "The veteran did not have a diagnosis of hypertension, nor was he treated for hypertension, while on active duty or within 12 months after service."  In the rationale, he listed all of the in-service blood pressure readings and noted that there were only two that were abnormal, an elevated systolic pressure of 154 on 7/02/1999, and an elevated diastolic pressure of 90 in October 1999.  This conclusion was based on the Seventh Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure, which set the diagnosis criteria of hypertension at 140/90.  The examiner also noted that blood pressure readings need to be taken on three separate days, and elevated on at least two of these separate days.  Thus, according to the VA examiner, the Veteran's blood pressure readings during service did not meet the diagnosis criteria for hypertension, and he did not have hypertension during service.  Again, the examiner's opinion was not a model of clarity, but his conclusion that the Veteran's hypertension was not likely incurred in or caused by the in-service injury, event, or illness, given his review and comments on all of the relevant evidence, reflected his opinion that this evidence reflected a lack of nexus between hypertension in service.  Monzingo, 26 Vet. App. at 106; Acevedo v. Shinseki, 25 Vet. App. at 294.  Thus, the June 2013 VA examiner's opinion that hypertension did not manifest in service or within the one year presumptive period and is not related to service is entitled to some probative weight.  Moreover, there is no contrary medical opinion in the evidence of record.

As noted, the Veteran indicated that he had symptoms of dizziness and high blood pressure in service and that he was diagnosed with hypertension.  Although the Veteran is competent to report symptoms and a contemporaneous medical diagnosis, his testimony must be weighed against the other evidence of record. Jandreau, 492 F.3d at 1376-77.  The Board finds the mostly normal blood pressure readings during service and on separation and the Veteran's statement at separation that he did not have and had never had high blood pressure to be of greater probative weight than his later statements made during the course of an appeal from the denial of compensation benefits indicating that he was diagnosed with hypertension and had high blood pressure in service.  See Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  To the extent that the Veteran otherwise contends that his hypertension appears to be related to service, the Board finds the specific opinion of the June 2013 VA examiner, who considered the Veteran's statements, to be of greater probative weight than the Veteran's more general lay assertions.  Similarly, in the June 2014 post remand brief, the Veteran's representative cited a National Institutes of Health  stud that indicated that blood pressure readings between 120/80 and 139/89 constitutes "prehypertension," and that this means that the individual does not have high blood pressure now but is likely to develop it in the future.  Treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an  unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Here, however, the June 2013 VA examiner's specific statement as to a lack of relationship between current hypertension and service including consideration of high blood pressure readings in service is of greater probative weight than the general statement that prehypertension is likely to develop into hypertension.  The weight of the evidence is thus against manifestation of hypertension in service, within the one year presumptive period, and is against a relationship between hypertension and service.  Moreover, as hypertension was not noted during service, consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not required.

Conclusion

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for a lung disability, asthma, and hypertension.   The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a lung disability is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for hypertension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


